NATIONAL REGISTERED AGENTS, INC.

SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM
To: BETH THOMAS

ADVANCE AUTO PARTS, INC. SOP Transmittal 4 535 410
5008 Airport Ro NW OP Transmitta 356

Roanoke, VA 24012-1601 ‘
800-392-9023 - Telephone
Entity Served: ADVANCE STORES COMPANY, INCORPORATED (Domestic State: VIRGINIA)

Enclosed herewith are legal documents received on behalf of the above captioned cntity by National Registered Agents, Inc. or its Affiliate
in the State of CONNECTICUT on this 24 day of April, 2019, The following is a summary of the document(s) recived:

1. Title of Action: Felix Rios, Pltf. vs. ADVANCE STORES COMPANY, INC., Dft.
2. Document(s) Served; Other: Summons, Complaint, Prayer, Attachment

3. Court of Jurisdiction/Case Number; Hartford at Hartford Superior Court Judicial District, CT
Case # 1940187

4, Amount Claimed, if any: N/A

5, Method of Service:

_X_ Personally served by: _X_ Process Server ___ Law Enforcement ___ Deputy Sheriff ___ U.S Marshall
____ Delivered Via: ___, Certified Mail ___ Regular Mail ____ Facsimile
___ Other (Explain):

6. Date and Time cf Receipt: 04/24/2019 01:08:00 PM CST
7. Appearance/Answer Date: On or before the second day after the return date 05/14/2019

8. Received From: Andrew B.F. Carnabuci 9. Carrier Airbill # 17Y041160195569419
Cicchiello & Cicchiello LLP
364 Franklin Avenue

Hartford, CT 06114 10. Call Made to: Not required
860-296-3457

11. Special Comments:
SOP Papers with ‘Transmittal, via UPS Next Day Air

Image SOP
Email Notification, BETH THOMAS BTHOMAS@ADVANCEAUTOPARTS COM

NATIONAL REGISTERED AGENTS, INC. CopiesTo:

Transmitted by Amy McLaren

The information contained in this Summary Transmiital Form is provided by National Registered Agents, Inc, for informational purposes only and should not

be considered a legal opinion. It is the responsibility of the parties receiving this form to review the legal documents forwarded and to take appropriate action.

ORIGINAL
SUMMONS - CIVIL

JD-CVA Rev. 10-16 STATE OF CONNECTICUT
G.G.S. §§ 51-346, §1-347, 51-340, 81-350, 52-45a, SUPERIOR COURT
52-48, 82-259, PL. §§ 3-1 through 3-21, 6-1, 10-13 www jud.ct gov

See other side for Instructions

0 "X" if amount, legal interest or property in demand, not Including interest and
costs is fess than $2,500. .

[x] et amount legal interest or property in demand, not inchiding interest and
costs is $2,500 or more.

(CD *x" if claiming other refief in addition te or in lisu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and iegal service of
this Summons and attached Compiaint.

 

   

 

 

 

 

 

 

 

 

 

Address of court clerk where wil and otfier papers shall be fled (Number, simset, town and zip code) Telephone number of clerk Ratum Date (Must be a Tuesday}
{C.G.S. §§ 51-246, 51-950) (with ares code) May 14. 019
95 Washington St., Hartford, CT 06106 ( 660 ) 48-2700 2 =
130) Judicial District GA Al (Town in which wnt is relumabie) (C.G.5. §§ 61-346, 51-345) Case type coda (Ses fist on page 2)
|] Housing Session O Number: Hartford Major. M Minor: $0
For the Piaintiff(s) please enter the appearance of:

“Name and eddress of aliomey, law lnm or planiti f selropresentad (Muniber, sidet, town and zip coda] Juris. PRIMAL (to be entered by allienay only)
Andrew B. F, Carnabucl, Esq., Clechiello & Clechiello, LLP, 364 Franklin Ave., Hartford, CT 06114 419987

“Tetephone number (with arta code) Signature of Palit (if sol-represented)
(860 ) 296-3457

 

 

Tha attorney or lew fn appearing for the plainiiff, or the ptaintift Email address for delivery of papers under Section 10-15 (i agreed a}

sel-represented, sgrees to accopl papers (service) electronically In (x) Yes D No

 

 

 

 

 

 

 

 

 

 

 

 

 

this case under Soction 10-13 of the Connecticut Practice Book, ACamabucl@cicchlelloesq.com
Number of Pizintifis: 1 Number of Oefendants: 1 [] Form JD-CV-2 attached for additional parties
Parties Name (Last, First, Middle initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
First Name: RIGS, Feux P01
Praintiff | Address: 12 Willard Street, Apt. 312, Hartford, CT 06105
Additional Name: P-02
Plaintitf Address:
First Name: vance lores Company, Inc. - r niet, D-01
Defendant ; Address: Agent for Service: National Registered Agents, inc., 67 Burnside Ave., East Hartford, CT 06108
Additional Namo: D-02
Defendant | Address:
Additional Name: D4t3
Oefendant = | Address:
Additional Name: Dod
Dofondant Address:

 

 

 

 

Notice to Each Defendant

4. YOU ARE BEING SUED. This paper [s a Summons In 5 jawsult. The complaint attached to these papers states the claims that each Praintiff Is making
against you in this lawsuit.

2. To he notified of further proceedings, you or your attomey must fite a form called an “Appearance” with the clark of the above-named Courl at the above
Court sddress on or before the second day after the above Retum Date. The Return Date is not a hearing date. You do not have to came to court on the
Retum Date unless you receive a separate notice telling you to come to court.

5. # you or your attorney do not file a written “Appearance” form on time, a judgment may be entered against you by default. The “Appearance” form may be
obtained at ihe Court address above or st ww jud.ct.gov under "Court Forms.”

4. If you believe that you have insurance thal may cover the claim that is being made against you in this lawsuit, you should immediately contact your
insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found In a suparior court law
library of on-line at wivw.jud.ci.gov under “Court Rules.” .

5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clark of Court Is not allowed to give advice on

 
 
  

 

 

Solel nay sana [Name of Person Sipning ai Let Date signed

 

    

 

 

 

    
  

 

    

Assistant Clerk Andrew B. F. Carnabucl, Esq.

sa by } y) DY yee cour ts ony

a. The signing has been done so that the Ptaintifi{s) will not ba denied access to the courts. ATHUBGCPRY Rak

b, It is the responsibility of the Plaintiff(s) to see that service Is made in the manner provided by law. <u"5%s Bee rN

©. The Clerk is not permitted to give any legal advice in connection with sny lawsuit. FoR — 4

4. The Clerk signing this Summons at the request of the Plaintiffs) is not responsible in any way for en) eifara tir GaLac IRMA V ANALG
in the Summons, any allegations contained in the Complaint, or the service of the Summons or Compiaint. Conneticut State Mshal- Ha

 

 

 

 

 

 

 

t certify | have read and | Skmed (Sel Represented Pamtit) Date Docket Number
understand the above:
(Bearer (Page 1 of 2) TBacat Cant
RETURN DATE: MAY 14, 2019 og SUPERIOR COURT
FELIX RIOS , : | J.D. OF HARTFORD

Vv. AT HARTFORD

7. en ee looe

ADVANCE STORES COMPANY, INC. APRIL 15, 2019

COMPLAINT

COUNT ONE: Disability Discrimination in Violation of Conn. Gen. Stat. § 46a-
60(b)(1)

1. The Plaintiff, Felix Rios (hercinafter referred to as “the Plaintiff’), was at al!
times set forth herein, and remains, a resident of the City of Hartford in the State of Connecticut.

2. The Defendant, Advance Stores Company, Inc. (hereinafter referted to as “the
Defendant”), is a foreign corporation, organized under the laws of the state of Virginia,
headquartered at 5008 Airport Road, Roanoke, VA 24012, with a location at 300 Shaker Road,
Enfield, CT 06082.

3. Plaintiff filed an administrative complaint with the Connecticut Commission on
Human Rights and Opportunities on or about November 28, 2018. Plaintiff received a Release of
Jurisdiction letter dated April 9, 2019, Having exhausted his administrative remedies, Plaintiff
filed this suit. This complaint is brought within ninety (90) days of said Release of Jurisdiction
letter, which is attached hereto as Exhibit A.

4, On or about July 26, 2016, the Plaintiff began working for the Defendant as a

warehouse clerk.

5. Plaintiff's job dutics included operating fork lifts and moving packages through

shipping and receiving.
6, On or about March 21, 2018, the Plaintiff was involved in car accident in which

he suffered severe injuries.

7. As a result of said injuries, the Plaintiff's doctor took Plaintiff out of work for
eight weeks,
8, The Plaintiff contacted the Defendant’s Human Resources representative about

his absence. The representative informed the Plaintiff that the Defendant would fill out and file
FMLA paperwork on behalf of the Plaintiff.

9. In addition, the Plaintiff requested his own FMLA paperwork, and gave said
paperwork to his doctor.

10. In or about early April, 2018, the Plaintiff's FMLA paperwork was submitted to
the Defendant via facsimile.

11. In or about early April, 2018, the Plaintiff was informed by the Defendant that he
could not return to work unless he was fully cleared to work with no work restrictions.

12, Upon re-evaluation by the Plaintiff's doctor on or about April 9, 2018, the
Plaintiff was placed on a light duty restriction of no lifting over 10 pounds.

13. Upon re-evaluation by the complainant's doctor on or about April 26, 2018, the
Plaintiff's light duty restrictions of no lifting over 10 pounds was renewed and extended,

14. Upon re-evaluation by the complainant’s doctor on or about May 29, 2018, the
Plaintiff's light duty restriction was renewed but reduced to no lifting over 20 pounds.

15. Upon re-evaluation by the complainant's doctor on or about May 30, 2018, the
Plaintiff's light duty restriction was renewed and increased to no lifting over 10 pounds.

16. Onor about June 5, 2018, the Plaintiff was informed by the Defendant via letter

that the Plaintiff had not submitted documentation of his capacity to work full duty.
17. The Defendant’s letter also stated that if no documentation was received by June
19, 2018, the Defendant would terminate the Plaintiff's employment, effective June 20, 2018.

18. The Plaintiff responded that his doctor had regularly faxed all doctor's notes
containing information about his condition and restrictions to the Defendant.

19. In or about September, 2018, the Plaintiff was informed via letter by the
Defendant's insurance carrier that the Plaintiff had been terminated by the Defendant, effective
June 20, 2018.

20. =‘ At all relevant times hercin, Plaintiff was qualified for his position.

21. Atall relevant times herein, Plaintiff was capable of performing the essential
functions of his position with or without a reasonable accommodation.

22. Any and all reasons for termination provided by the Defendant are pretext to
mask its unlawful conduct.

23. The Plaintiff was discriminated against, treated unequally, and ultimately wrongfully
terminated because of his medical disability.

24. The foregoing conduct of the Defendant constitutes disability discrimination and
wrongfl termination in violation of the CFEPA. |

25. Asa result of the foregoing unlawful conduct of the Defendant, the Plaintiff was
denied the opportunity of gainful employment. As such, the Plaintiff has suffered a substantial loss
of income and other employment benefits and will continue to suffer the loss of same all to his loss
and detriment.

26. As a further result of the foregoing unlawful conduct, the Plaintiff has incurred

_ attorney’s fees and costs in order to obtain the right to which he is entitled.
27. Asa further result of the foregoing unlawful conduct of the Defendant, the Plaintiff
has suffered and will continue to suffer in the future, considerable emotional and psychological

pain and suffering.

OUNT TWo: Failure to Accommodate in Violation of Conn. Gen. Stat. § 46a-60(b)(1)

1, The Plaintiff repeats and re-alleges Paragraphs | through 21 above as Paragraphs
1 through 21 of this Second Count as if fully set forth herein.

22, The Defendant refused to engage with Plaintiff to determine whether it could
provide him with a reasonable accommodation and ultimately failed to provide him with a
reasonable accommodation, although such an accommodation would not have been an undue
hardship for Defendant.

23. The foregoing conduct of the Defendant constitutes failure to accommodate in
violation of the CFEPA. |

24. Asa result of the foregoing unlawful conduct of the Defendant, the Plaintiff was
denied the opportunity of gainful employment. As-such, the Plaintiff has suffered a substantial loss
of income and other employment benefits and will continue to suffer the Joss of same al) to his loss
and detriment.

25. As a further result of the foregoing unlawful conduct, the Plaintiff has incurred
attorney’s fees and costs in order to obtain the right to which he is entitled.

26. Asa further result of the foregoing unlawful conduct of the Defendant, the Plaintiff
has suffered and will continue to suffer in the future, considerable emotional and psychological

pain and suffering.
COUNT THREE: Retaliation Pursuant to the Family and Medical Leave Act, 29 U.S.C.
§ 2612 et seq.

l. The Plaintiff repeats and re-alleges Paragraphs | through 21 above as Paragraphs
1 through 21 of this Third Count as if fully set forth herein.

22. The Defendant was an employer within the meaning of the FMLA.

23. The Plaintiff was an employee within the meaning of the FMLA.

24. The Plaintiff was retaliated against for exercising or attempting to exercise his
rights under the FMLA in that his employment was terminated due to his use or attempted use of
FMLA leave.

25. Asaresult of the Defendant’s retaliation against the Plaintiff for exercising and/or
attempting to excrcisc his FMLA rights, the Plaintiff has suffered a substantial loss of income,
health benefits, and other consequential damages, and will continue to suffer the loss of same all
to his loss and detriment.

26. Asa further result of the foregoing unlawful conduct of the defendant, the Plaintiff

has incurred, or will incur, attorney's fees and costs.

THE PLAINTIFF,
FELIX RIOS

   
 

Andrew . F, Carnabuci, Ese
CICCHIELLO & CICCHIELLO LLP
364 Franklin Avenue

Hartford, Connecticut 06114
Tel: (860) 296-3457

Fax: (860) 296-0676

Juris #: 419987

 
RETURN DATE: MAY 14, 2019 ; SUPERIOR COURT

FELIX RIOS : J.D. OF HARTFORD
v, : AT HARTFORD
ADVANCE STORES COMPANY, INC, : APRIL 15, 2019
PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays for the following relief:
. Moncy damages;
2, Reinstatement.or front pay;
3. Reasonable attorney’s fees and costs;
4, Liquidated damages pursuant to 29 U.S. C. 2617(a)(10)(A)(iii); and
5. Such other relief as is allowable by law.

THE PLAINTIFF,
FELIX RIOS

   

364 Franklin Avenue
Hartford, Connecticut 06114
Tel: (860) 296-3457

Fax: (860) 296-0676

Juris #: 419987

Email: ACarnabuci@cicchielloesq.com

 
RETURN DATE: MAY 14, 2019
FELIX RIOS
V.

ADVANCE STORES COMPANY, INC,

: SUPERIOR COURT

* be

J.D. OF HARTFORD
AT HARTFORD

APRIL 15, 2019

STATEMENT OF AMOUNT IN DEMAND

‘The amount of demand in this matter exceeds $15,000.00.

THE PLAINTIFF,
FELIX RIOS

   
   

B. F, Carnabitci, Esq
CICCHIELLO & CICCHIELLO LLP

364 Franklin Avenue

Hartford, Connecticut 06114

Tel: (860) 296-3457

Fax: (860) 296-0676

Juris #: 419987

Email: A abuci@cicchielloesq.com

 
EXHIBIT A
STATE OF CONNECTICUT
COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES

Felix Rios
COMPLAINANT
CHRO No. 1940187

vs. EEOC No. 164201900343

Advanced Stores Company, Inc.
RESPONDENT

RELEASE OF JURISDICTION

 

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 462-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a State agency or official, it may be brought in the Superior Court
for the judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ@et gov or
at 450 Columbus Blvd. Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103._

The lainant must bring an action in jor Court within 90 of receipt of this release and within

two_years of the date of filing the complaint with the Commission unless circumstances tolling the

statute of limitations are present.

~Senga- AM gb

DATE: April 9, 2019 Tanya A. Hughes, Executive Director

 

- ec: Complainant: Felix Rios, 12 Willard Street, Apt. 312, Hartford, CT 06105

Compiainant’s Attorney: Patrick C. Roy: patrickr@cicchielloesq.com
Respondent: n/a

Respondent's Attorney: Holly L. Cini: holl.cini@jacksonlewis.com
Case File
